                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-61338-CIV-ALTMAN

PETER ALLAN WIZENBERG,

       Appellant,
v.

HOWARD WIZENBERG,

      Appellee.
_________________________________

                                              ORDER

       The Appellant 1 appeals the bankruptcy court’s order (the “Bankruptcy Order”), which

sanctioned him under 28 U.S.C. § 1927 and ordered him to pay $9,850.00 of the Appellee’s2

attorneys’ fees. See Bankruptcy Record in Case Number 18-01019-JKO (“Record”) Part IV [ECF

No. 6-5] at 634–99.3 Having carefully examined the briefs and the record, the Court finds, pursuant

to Federal Rule of Bankruptcy Procedure 8019(b)(3), that the parties have adequately presented

the facts and legal arguments in their papers—and that, as such, oral argument is unnecessary. This

appeal, in short, is ripe for resolution. The Court presumes the parties’ familiarity with the facts of

this case—which, in any event, are undisputed. For the reasons set out below, the Court hereby

construes the Bankruptcy Order as a Report and Recommendation and ADOPTS its

recommendations in full.




1
  The Appellant (Defendant below) is Peter Allan Wizenberg.
2
  The Appellee (Plaintiff below) is Howard Wizenberg.
3
  The Appellant filed his opening brief on July 21, 2019 [ECF No. 8]. The Appellee filed his
Response Brief on September 2, 2019 [ECF No. 12]. And the Appellant submitted a Reply Brief
on September 15, 2019 [ECF No. 13].
                                            THE LAW

       “In reviewing bankruptcy court judgments, a district court functions as an appellate court.

It reviews the bankruptcy court’s legal conclusions de novo, but must accept the bankruptcy court’s

factual findings unless they are clearly erroneous.” In re JLJ Inc., 988 F.2d 1112, 1116 (11th Cir.

1993) (citation omitted). “A bankruptcy court’s imposition of sanctions is reviewed for an abuse

of discretion.” In re Hood, 727 F.3d 1360, 1363 (11th Cir. 2013).

       Before a court may award sanctions under 28 U.S.C. § 1927, it must find that “three

essential requirements” are present:

       First, the attorney must engage in unreasonable and vexatious conduct. Second, that
       unreasonable and vexatious conduct must be conduct that multiplies the
       proceedings. Finally, the dollar amount of the sanction must bear a financial nexus
       to the excess proceedings, i.e., the sanction may not exceed the costs, expenses, and
       attorneys’ fees reasonably incurred because of such conduct.

Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1239 (11th Cir. 2007) (internal quotation

marks omitted). An attorney multiplies proceedings unreasonably and vexatiously “only when the

attorney’s conduct is so egregious that it is tantamount to bad faith.” Id. (internal quotation marks

omitted). And the question of bad faith “turns not on the attorney’s subjective intent, but on the

attorney’s objective conduct.” Id.

                                           ANALYSIS

       I.      Standard of Review

       Relying primarily on In re Evergreen Sec., Ltd., 381 B.R. 407 (Bankr. M.D. Fla. 2007), the

Appellant asks this Court to treat the Bankruptcy Order as a Report and Recommendation—

containing mere proposed findings of fact and conclusions of law—and to review the entirety of

the Bankruptcy Order de novo. Appellant’s Br. at 6–8, 43–44; see also S.D. FLA. L.R. 87.2(c)

(“The District Court may treat any order of the Bankruptcy Court as proposed findings of fact and




                                                 2
conclusions of law if the District Court concludes that the Bankruptcy Judge could not have entered

a final order or judgment consistent with Article III of the United States Constitution.”). The

Appellant’s argument turns on whether a bankruptcy court is a “court of the United States” within

the meaning of 28 U.S.C. § 1927. See 28 U.S.C. § 1927 (“Any attorney or other person admitted

to conduct cases in any court of the United States or any Territory thereof who so multiplies the

proceedings in any case unreasonably and vexatiously may be required by the court to satisfy

personally the excess costs, expenses, and attorneys’ fees reasonably incurred because of such

conduct.”) (emphasis added). The bankruptcy court here took the view that it is a “court of the

United States.” Record Part IV at 657. But the Eleventh Circuit has said otherwise.

        For purposes of Title 28:

        The term ‘court of the United States’ includes the Supreme Court of the United
        States, courts of appeals, district courts constituted by chapter 5 of this title,
        including the Court of International Trade and any court created by Act of Congress
        the judges of which are entitled to hold office during good behavior.

28 U.S.C. § 451. The Eleventh Circuit has held that a bankruptcy court lacks jurisdiction—unless

the parties consent pursuant to 28 U.S.C. § 157(c)(2)4—to award attorneys’ fees under the Equal

Access to Justice Act, 28 U.S.C. § 2412, because “Bankruptcy courts are not listed in section 451,

and it is indisputable that, as presently constituted, they are not Article III courts.” In re Davis, 899

F.2d 1136, 1138–42 (11th Cir. 1990); accord In re Brickell Inv. Corp., 922 F.2d 696, 701–02 (11th

Cir. 1991) (applying Davis to find that bankruptcy court lacked jurisdiction to award attorneys’

fees under 26 U.S.C. § 7430).5




4
 The parties have not consented here, so this caveat is inapposite.
5
 Congress has not amended § 451 since 1982—well before the Eleventh Circuit decided Davis
and Brickell.

                                                   3
       And this conclusion flows naturally from the text of § 451 itself. See Antonin Scalia &

Bryan A. Garner, READING LAW: THE INTERPRETATION OF LEGAL TEXTS 69–73 (2012) (discussing

the “fundamental” rule that words must be given their plain and ordinary meaning). After all,

bankruptcy courts are not “the Supreme Court of the United States, courts of appeals, [or] district

courts constituted by chapter 5 of this title.” And while the word “including” might suggest that

the general phrase “district courts constituted by chapter 5” encompasses more than just the two

examples listed in the statute, the set of included courts must “be of the same kind” as the courts

described in the rest of the statutory definition. See id. at 199 (“Where general words follow an

enumeration of two or more things, they apply only to persons or things of the same general kind

or class specifically mentioned”); see also id. at 195 (describing noscitur a socii canon as requiring

that words “associated in a context suggesting that [they] have something in common[] . . . should

be assigned a permissible meaning that makes them similar”). And what all of the courts

enumerated in § 451 have in common—and, indeed, the one thing that distinguishes each of them

from, say, bankruptcy or magistrate or immigration courts—is that the judges of these courts

“hold,” as the statute unambiguously requires, “office during good behavior.” A bankruptcy court,

in sum, is not a “court of the United States” within the meaning of § 451.

       To be sure, some bankruptcy courts within this Circuit have reached the opposite

conclusion—at least with respect to sanctions under § 1927.6 See In re Ocean 4660 LLC, 569 B.R.



6
  The bankruptcy courts are not alone in their disagreement on this question. In fact, the federal
circuit courts of appeals are likewise split on it. Compare In re Courtesy Inns, Ltd., 40 F.3d 1084,
1085–86 (10th Cir. 1994) (bankruptcy court may not impose § 1927 sanctions because it is not a
“court of the United States” under § 451); In re Perroton, 958 F.2d 889, 893–96 (9th Cir. 1992)
(bankruptcy court may not waive fees under 28 U.S.C. § 1915(a) because it is not a “court of the
United States” under § 451), with In re Schaefer Salt Recovery, Inc., 542 F.3d 90, 105 (3d Cir.
2008) (bankruptcy court may impose § 1927 sanctions because it is “a unit of the district court,
which is a ‘court of the United States’” under § 451); Adair v. Sherman, 230 F.3d 890, 895 n.8
(7th Cir. 2000) (relying summarily on In re Volpert, 110 F.3d 494, 500–01 (7th Cir. 1997), for

                                                  4
850, 874–76 (Bankr. S.D. Fla. 2017); In re Lawrence, No. 97-14687-BKC-AJC, 2000 WL

33950028, at *2–3 (Bankr. S.D. Fla. June 2, 2000); In re Brooks, 175 B.R. 409, 412 (Bankr. S.D.

Ala. 1994). In doing so, however, these bankruptcy courts have found certain non-binding

precedents more persuasive than Davis and Brickell. But the Eleventh Circuit has never abrogated

either Davis or Brickell—and, as such, this Court is bound to follow them. Moreover, although

neither Davis nor Brickell involved § 1927 specifically, they did answer the critical question of

whether a bankruptcy court is a “court of the United States” under § 451. And the Court finds

nothing unique about § 1927 that would exclude its provisions from the generally applicable rule

those cases pronounced. Put another way, there is nothing in § 1927 to suggest that its use of the

phrase “courts of the United States” differs in any salient way from the “courts of the United

States” defined in § 451.

       To wrap up, then, this Court will apply Local Rule 87.2(c) and treat the Bankruptcy Order

as a Report and Recommendation containing proposed findings of fact and conclusions of law.

When a bankruptcy court submits proposed findings of fact and conclusions of law to the district

court, “any final order or judgment shall be entered by the district judge after considering the

bankruptcy judge’s proposed findings and conclusions and after reviewing de novo those matters

to which any party has timely and specifically objected.” 28 U.S.C. § 157(c)(1).7



proposition that bankruptcy court may impose § 1927 sanctions—though, notably, the Volpert
panel did not reach that question); Matter of Cohoes Indus. Terminal, Inc., 931 F.2d 222, 230 (2d
Cir. 1991) (stating, without explanation, that bankruptcy court may impose § 1927 sanctions).
Either way, it is sufficient here to note only that the Appellee’s view—that bankruptcy courts are
“courts of the United States”—is impossible to square with the Eleventh Circuit’s pronouncement
that “[c]onsideration of [a fee] application by a bankruptcy court under [the report and
recommendation] procedure would not raise any problem . . . because the Article III district court,
not the bankruptcy court, would ultimately determine the merits of the application and award the
fees.” Davis, 899 F.2d at 1141 (emphasis added).
7
  For ease of reference, though, the Court will continue to refer to the parties as “Appellant” and
“Appellee.”

                                                5
       II.     Waiver

       As a preliminary matter, the Appellee contends that many of the Appellant’s arguments are

raised for the first time in this appeal, see Appellee’s Br. at 22–24—a contention the record plainly

supports.

       The Appellee’s Sanctions Motion before the bankruptcy court included a set of detailed

invoices itemizing the $24,880.00 in attorneys’ fees for which the Appellee sought recompense.

See Record Part IV [ECF No. 6-5] at 268–73, 324–32. After carefully deleting the fees—or

portions of fees—that the Appellee would have incurred irrespective of the Appellant’s behavior,

the bankruptcy court awarded the Appellee a sum of $9,850.00. Id. at 662–65. The Appellant now

seeks to challenge the 22 time-entries upon which the bankruptcy court’s award was premised. In

support, he proffers a long litany of factual assertions that, in his view, conclusively undermines

each of those time entries. See Appellant’s Br. at 28–44. He also argues that the bankruptcy court

could not lawfully impose sanctions without first holding an evidentiary hearing, Id. at 18, 22—

which, admittedly, the bankruptcy court did not do.

       But, with one exception—a challenge to the bankruptcy court’s finding that the Appellant

had filed a frivolous motion to dismiss for lack of subject matter jurisdiction (the “Motion to

Dismiss”), see Record Part II [ECF No. 6-3] at 40–49—the Appellant did not present any of these

arguments to the bankruptcy court in opposition to the Sanctions Motion. Indeed, aside from

defending his failed Motion to Dismiss, the Appellant’s response to the Sanctions Motion argued

only generally that (1) the Appellee had “prosecuted a thoroughly false and malicious, meritless

case,” and that (2) none of the Appellee’s fees were traceable to the Appellant’s conduct. Record

Part IV at 371–74. The Appellant’s response, in short, did not contain any of the individualized

attacks he now levies.




                                                 6
       What’s worse, the Appellant had a second opportunity to raise specific challenges to the

Appellee’s time-entries at a hearing on the Sanctions Motion. But, at that hearing, he did little

more than briefly reiterate the outrageous claims he had made in his response. See March 20, 2019

Hr’g Tr. [Bankr. ECF No. 295] at 9–10. In other words, as the Appellee points out, at no time

before the bankruptcy court did the Appellant either request an evidentiary hearing or challenge

the 22 time-entries with the claims he now makes on appeal.

       The Eleventh Circuit has held that district courts do not abuse their discretion by declining

to consider arguments that were raised for the first time in a party’s objections to a report and

recommendation. See Williams v. McNeil, 557 F.3d 1287, 1291–92 (11th Cir. 2009). Here, the

Bankruptcy Order did not address the Appellant’s new factual averments precisely because the

bankruptcy court never actually heard them. Accordingly, the Court will exercise its discretion and

decline to consider the Appellant’s untimely contentions.

       But the outcome would have been no different if this case had presented an ordinary 28

U.S.C. § 158(a) bankruptcy appeal instead of a report and recommendation under 28 U.S.C.

§ 157(c)(1). After all, although reviewing courts should ordinarily refuse to entertain arguments

raised for the first time on appeal, the Eleventh Circuit has recognized five circumstances in which

it may be appropriate to deviate from this general principle:

       First, an appellate court will consider an issue not raised [below] if it involves a
       pure question of law, and if refusal to consider it would result in a miscarriage of
       justice. Second, the rule may be relaxed where the appellant raises an objection to
       an order which he had no opportunity to raise at the [lower] court level. Third, the
       rule does not bar consideration by the appellate court in the first instance where the
       interest of substantial justice is at stake. Fourth, a[n] appellate court is justified in
       resolving an issue not passed on below where the proper resolution is beyond any
       doubt. Finally, it may be appropriate to consider an issue first raised on appeal if
       that issue presents significant questions of general impact or of great public
       concern.




                                                  7
Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1332 (11th Cir. 2004) (alteration and internal

quotation marks omitted).

        In his Reply Brief, the Appellant asks this Court to consider his new arguments on appeal

because, he says, the Bankruptcy Order was supported by “zero” evidence. Reply Br. [ECF No.

13] at 19–21. But, quite to the contrary, as the Court explains more fully below, the record strongly

supports the Bankruptcy Order’s conclusion that the Appellant’s conduct was needlessly

vexatious.

        In any event, this case presents none of the exceptional circumstances the Eleventh Circuit

found apposite in Access Now. First, the Appellant challenges none of the 22 time-entries on purely

legal grounds. See Appellant’s Br. at 27–43. Second, as noted, the Appellant had, not one, but two

opportunities to raise these arguments below. Third, the requirement that the Appellant should

have to compensate the Appellee for the unabashed course of conduct he perpetrated in the

bankruptcy proceedings does not implicate any “interest of substantial justice.” Fourth, the

viability of the Appellant’s new contentions is most certainly not “beyond any doubt”; indeed, the

Appellee vehemently contests them. Finally, the Appellant’s challenge to a sanctions order in the

amount of less than $10,000 presents no “significant questions of general impact or of great public

concern.”

        The Court, in short, will decline to consider any of the new arguments the Appellant raises

for the first time in this appeal.

        III.    The Merits

                a. Argument 1: The Sanctions Motion Was Frivolous

        The Appellant’s remaining contentions merit little attention. First, the Appellant again

argues that the Sanctions Motion was frivolous. Appellant’s Br. at 19–21. The Court disagrees. As




                                                 8
the bankruptcy court painstakingly detailed in its order granting the Sanctions Motion, the record

reveals a pattern of pervasive unprofessional conduct by the Appellant that needlessly lengthened

and complicated the proceedings before that court—both before and during trial. See Record Part

IV at 636–53. To list but a few choice examples, the Appellant: persistently asked the Appellee a

litany of double- and triple-negative questions during the latter’s deposition and repeatedly told

the Appellee’s lawyer to “shush” when he tried to object; filed a motion for reconsideration that,

among many other irrelevancies, contained bad poetry and propagated immaterial allegations

about the Appellee’s conduct as a young child; and time and again interrupted opposing counsel’s

examination of a witness at trial by offering his own answers to counsel’s questions—drawing,

with seeming nonchalance, several angry admonitions from the bankruptcy court. See Record Part

II at 115–34, 612–28; Record Part IV at 540, 551–52. And, although he has represented himself

pro se throughout this case, the Appellant is (we should not forget) a member of the Florida Bar

with extensive experience in bankruptcy court. Id. at 635–36. In these circumstances, the Sanctions

Motion was far from frivolous.

       There is, however, one aspect of the Appellant’s frivolity argument that warrants special

mention here. The Appellant falsely claims that the Sanctions Motion sought to “duplicate[] the

sanctions” the bankruptcy court had imposed in an earlier order. Appellant’s Br. at 21 (emphasis

removed). In that earlier order, dated September 24, 2018, the bankruptcy court awarded the

Appellee $2,880.00 in attorneys’ fees as a result of the Appellant’s improper refusal to produce an

adequate privilege log. See Record Part II at 704–06, 709–10. But, in fact, the Sanctions Motion

expressly disclaimed any attempt to recover any part of the $2,880.00 in fees that had already been

imposed. See Record Part IV at 271. And not one of the Appellee’s time entries from that initial

$2,880.00 award, Record Part II at 697–98, appears anywhere on the list of 22 time-entries the




                                                9
Appellee attached to his Sanctions Motion, see Record Part IV at 324–32. Nor did the bankruptcy

court include any part of the earlier award in computing the amount of the Bankruptcy Order. In

short, the Appellant’s argument on this point is entirely belied by the record.

               b. Argument 2: The Sanctions Motion Was Vague

       The Appellant next claims that the Sanctions Motion was too vague to warrant relief. See

Appellant’s Br. at 21–23. Specifically, he says that, because the Sanctions Motion sought

attorneys’ fees “due to Appellant’s entire conduct ‘throughout this case,’” the Appellant “was not

on notice of specific instances of sanctionable behavior, but was ‘noticed’ on the entirety of all of

his behavior!” Id. at 22 (emphasis removed). According to the Appellant, this “effectively denied

[him] due process under the Fifth Amendment to the Constitution of the United States.” Id.

(emphasis removed).

       But, although the Sanctions Motion opened with a reference to the Appellant’s “Conduct

Throughout this Case,” it proceeded to address several specific examples of sanctionable behavior

that—with the exception of the privilege log dispute—then formed the basis for the Bankruptcy

Order at issue here. See Record Part IV at 269–72 (describing the Appellant’s failure to turn over

discovery materials, his submission of baseless motions, and his repeated attempts to coach a

witness during her testimony at trial). The Appellant’s notice argument is therefore directly

contradicted by the record.

               c. Argument 3: The Motion to Dismiss Was Not Frivolous

       Finally, the Appellant repeats his earlier argument that he filed his Motion to Dismiss in

the bankruptcy proceedings in good faith. Appellant’s Br. at 23–27, 32. This Court has carefully

reviewed the Motion to Dismiss and shares the bankruptcy court’s view of it. See Record Part IV




                                                 10
at 637–38, 659–60; see also March 20, 2019 Hr’g Tr. (“It was the silliest thing I’ve ever heard . . .

or one of them.”).

       In the Motion, the Appellant asked the bankruptcy court to dismiss Count II of the

Appellee’s Amended Complaint for lack of subject matter jurisdiction. Record Part II at 40–49. In

Count II, the Appellee sought a judgment that a debt the Appellant owed to the Appellee (and the

Appellee’s minor children) was non-dischargeable under 11 U.S.C. § 523(a)(4), because that debt

had arisen from the Appellant’s alleged misappropriation of certain trust assets. See Record Part I

[ECF No. 6-2] at 19–20, 22–23. The Appellant’s Motion to Dismiss alleged that the debt was a

“phantom debt” because the trust in question did not exist. Record Part II at 40–41, 43–48. But,

even if the Appellant’s “phantom debt” claim were true, he had no objectively reasonable basis to

challenge the bankruptcy court’s jurisdiction to determine, in the first instance, whether the debt

was dischargeable. See id. at 375–76 (bench ruling denying the Motion to Dismiss).

       Considering the Appellant’s objective conduct—and not his subjective intent, see Amlong,

500 F.3d at 1239—the Court agrees with the bankruptcy court’s conclusion that the Motion to

Dismiss was frivolous.

                                              ******

       Having rejected each of the Appellant’s objections to the Bankruptcy Order, the Court

hereby ORDERS AND ADJUDGES as follows:

       1. The May 15, 2019 Order of the Bankruptcy Court [ECF No. 6-5]—including its fee

           award of $9,850.00 under 28 U.S.C. § 1927—will be treated as a Report and

           Recommendation, which this Court has ADOPTED in full.

       2. The Clerk is directed to CLOSE this case. All pending deadlines and hearings are

           TERMINATED, and any pending motions are DENIED AS MOOT.




                                                 11
      DONE AND ORDERED in Fort Lauderdale, Florida this 31st day of January 2020.




                                              _________________________________
                                              ROY K. ALTMAN
                                              UNITED STATES DISTRICT JUDGE

cc:   counsel of record




                                         12
